Citation Nr: 0840169	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-21 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel








INTRODUCTION

The veteran served on active duty from April 1917 to May 
1920.  He died in November 1987.  The appellant is the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty from April 1917 to May 
1920.  He died in November 1987.  His spouse, M. P., became 
entitled to death pension benefits in March 1988.  The 
benefits were briefly terminated, due to excessive income, 
but re-established in June 1989.  She was awarded additional 
benefits for aid and attendance in December 1996.

Evidence of record establishes that the appellant is the 
daughter of the veteran and M. P.  The evidence also 
establishes that M. P. submitted evidence of her income and 
unreimbursed medical expenses each year, with such evidence 
last noted in the record as received in January 2004.  The 
appellant submitted information that she provided personal 
care of M. P. in August 1996.  This personal care has 
continued through the years.  

The pension payments for M. P. were managed by the VA Pension 
Maintenance Center (PMC) in Milwaukee, Wisconsin.  The annual 
certification of income and claiming of unreimbursed medical 
expenses were submitted to that office and authorization for 
continued benefits was provided by the PMC.

As noted, M. P.'s information for January 2003 to December 
2003 and projected from January 2004 to December 2004 was 
received at the PMC in January 2004.  The PMC wrote to M. P. 
and confirmed her monthly rate of pension on January 20, 
2004.  

The PMC letter of January 20, 2004, is the last 
correspondence of record prior to a Report of Contact dated 
January 13, 2005.  The report noted that the appellant's 
representative had called the RO in Montgomery to inform VA 
of the death of M. P. on January 13, 2005.  

Associated with the claims folder are copies of statements, 
and receipts submitted by the appellant to the PMC.  There 
are two date stamps, and sometimes three on the documents.  
The first date is February 14, 2005, the second is February 
17, 2005, and the third is March 11, 2005.  The appellant 
also included a copy of a letter from the PMC dated February 
15, 2005.  

The initial submission appears to be from the appellant's 
sister as it included copies of two checks signed by the 
sister to pay for sitter services in 2004.  There was also a 
copy of a contract between the sister and a funeral home to 
provide for the services and burial of M. P.  The copy of the 
contract does not indicate payment was made by anyone.  Nor 
is there a final amount due listed.  These documents were 
stamped as originally received on February 14, 2005.  They 
also contained stamps of February 17, and March 11.  

A handwritten statement from the appellant, dated February 8, 
2005, and date stamped as received on February 14, 2005, 
inquired about whether the PMC would consider accrued bills 
after her mother's death.  She said the PMC received "Form # 
8416" [VA Form 21-8416, Medical Expense Report (MER)] on 
January 11, 2005.  She also said that she sent a form that 
reported a total of $9,250.80 for various expenses, to 
include funeral expenses.   

The Milwaukee PMC wrote to the appellant on February 15th.  
The letter said that the PMC had received the appellant's 
recent correspondence but, because of insufficient or 
inaccurate information was unable to identify the proper 
record.  The letter further stated a search for the proper 
record would be made if the proper information was furnished.  
It added that that the "information requested below will 
help us."  There was an instruction for the appellant to 
complete as many items as possible and return the letter to 
the PMC with her original correspondence.  The letter does 
not include any information as to exactly what was sent to 
the appellant as no enclosure or attachment is identified.

The PMC advised the appellant that the claims folder had been 
transferred to the Montgomery RO by way of a letter dated 
March 14, 2005.

The appellant submitted a VA Form 21-601, Application for 
Reimbursement from Accrued Amount Due a Deceased Beneficiary 
that was received in May 2005.  She listed hospital and other 
medical expenses as well as burial expenses to include the 
funeral home and a monument.  No copies of invoices or other 
forms of billing or proof of payment was submitted.  
Moreover, the evidence indicated most of the items as paid 
but not all.  

The Montgomery RO denied the appellant's claim in September 
2005.  The RO informed the appellant that there were no 
accrued amounts payable.  There was nothing further contained 
in the decision.

The appellant disagreed with the denial in September 2005.  
She noted that she had helped her mother send in the 
necessary information to continue the pension payments every 
year.  She said she had sent the last year's information to 
the PMC in Milwaukee.  She wanted reimbursement for the 
payment of M. P.'s medical expenses and funeral.  

She submitted a second statement in November 2005.  She said 
she submitted the necessary forms to VA on January 7, 2005, 
and confirmed their receipt by VA on January 11, 2005.  She 
said she was told she would be eligible for "back pay" 
because the forms were received prior to her mother's death 
on January 13th.  She asked that she be sent the "rules" for 
why she could not receive payment.  

The RO issued a statement of the case (SOC) in July 2006.  
The SOC noted the appellant's contention of submission of 
information prior to her mother's death but said the 
information was not in the claims folder.  The claim remained 
denied on the basis that no accrued benefits were payable.

A review of the claims folder does not reveal either a VA 
Form 21-0518, Improved Pension Eligibility Verification 
Report (Surviving Spouse With No Children) (EVR) or MER that 
was received at any time in 2005.  There are forms from 
previous years.

There is no indication that the RO attempted to contact the 
PMC to determine if that office had received the information 
as alleged by the appellant.  The appellant has been quite 
clear of the time of her submission and confirmation of the 
receipt of the submission by the PMC in Milwaukee.  Her 
assertions are credible in light of the number of years 
similar submissions were made at the same time of year.  She 
made the same assertions in her statement of February 8th at 
a time when she was not seeking any additional benefit.  The 
PMC automatically transferred the claims folder to the RO in 
light of the claim for accrued benefits.  

Finally, the appellant has not been provided the proper 
notice as to what benefits she may be entitled to.  She was 
not issued notice, as required by the Veterans Claims 
Assistance Act of 2000 (VCAA) until July 2006, after the 
issuance of the SOC.  Moreover, the letter said it was issued 
in response to her claim of July 2006.  This is not correct.  
The appellant has an informal claim as of February 2005 and a 
formal claim of record as of May 2005.

The Board notes that 38 U.S.C.A. § 5121 (a)(3) (West Supp. 
2008) lists the order of possible beneficiaries upon the 
death of a surviving spouse that was in receipt of VA 
benefits.  The first priority is to the children of the 
deceased veteran.  Further, 38 U.S.C.A. §  5121 (a)(6) 
provides that, if there are no other beneficiaries, accrued 
benefits may be paid as necessary to reimburse the person who 
bore the expense of the last sickness and burial.  See 
38 C.F.R. § 3.1000(a)(1)-(5).  The question of whether any of 
the veteran's children, to include the appellant, qualifies 
as a child under applicable statutory and regulatory 
provisions has not been adjudicated in this case.  The Board 
recognizes that it appears that none of the children would 
meet the standard; however, the issue must be adjudicated.  
Further, the question of last expenses must be addressed by 
the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must re-issue the VCAA 
letter to the appellant in response 
to her claims from 2005.  The letter 
should acknowledge the evidence 
received to date from 2005.  The 
appellant should be provided 
specific notice on what she needs to 
submit to support any claim for 
reimbursement of last expenses, to 
include burial costs.  

2.  The RO must contact the PMC to 
inquire if any temporary folder or 
other means of retained evidence is 
at that location that would contain 
the EVR and MER submitted by the 
appellant in January 2005.  Efforts 
to locate this information must be 
documented in the claims folder.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  This would include a 
determination of whether the 
appellant met the criteria of a 
child for purposes of payment of 
accrued benefits.  If the benefit 
sought is not granted, the appellant 
should be furnished with a 
supplemental statement of the case 
(SSOC) and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


